Opinion issued November 14, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00624-CV
                            ———————————
                   IN THE INTEREST OF A.N.S., A CHILD



                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-00434J


                          MEMORANDUM OPINION

      Appellant, Jacob San Roman, appeals the trial court’s final order terminating

his parental rights to the minor child, A.N.S. Appellant’s appointed counsel has

filed a motion to withdraw, along with an Anders brief, asserting that the appeal is

without merit and that there are no arguable grounds for reversal. See Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). We affirm the trial court’s

judgment and grant counsel’s motion to withdraw.

      The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, the appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on

appeal. See In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]

2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.]

2003, no pet.).

      Counsel has filed an Anders brief in which she concludes that, after a

thorough review of the record, appellant’s appeal of the termination of his parental

rights is frivolous and without merit. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; In re D.E.S., 135 S.W.3d at 327, 330; In re K.D., 127 S.W.3d at 67. Counsel

has certified that she delivered a copy of the brief to appellant and has informed

appellant of his right to examine the appellate record and to file a response. See In

re K.D., 127 S.W.3d at 67. Appellant has not filed a response.

      We have independently reviewed the entire record and counsel’s Anders

brief. See Anders, 380 U.S. at 744, 87 S. Ct. at 1400; In re D.E.S., 135 S.W.3d at

330; In re K.D., 127 S.W.3d at 67. We agree with counsel’s assessment that the

appeal is frivolous and without merit.


                                         2
      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 Attorney Amy Ngo Lacy must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of the notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that he may, on his own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                           3